DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings of record lack the requisite line quality.  Figures 8A-8C in particular are black & white photographs, which are ordinarily not permitted in patent applications.  See 37 CFR 1.84(b)(1).  Also, the reference numbers are hand-drawn, and are not always clearly legible.
. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman.  Herman discloses a method of simulating a uterine medical procedure (use of pig bladder to create a uterus to perform the procedure of sealing a uterus, column 15, lines 56-64, column 16, lines 31-34) comprising: providing a synthetic model of a uterine cavity (a model of gravid uterus was constructed from a pig bladder, thus creating a synthetic model of a uterine cavity, column 15, lines 56-57); introducing an instrument into the uterine cavity (primer solution B injected into a model, where it is inherent that an instrument is inserted into the model in order to inject the primer solution, column 16, lines 17-18); using the instrument to inject a liquid into the cavity until the cavity expands from a deflated configuration to an inflated configuration (primer solution B is injected into model where it is inherent that an instrument is used to inject the primer solution B, primer solution B will expand the cavity from a deflated to an inflated configuration, column 16, lines 17-18).  As per claim 18, Herman discloses the method of claim 17. Herman further discloses performing a procedure within the cavity with an instrument (primer solution B injected into a bladder model, where it is inherent that an instrument is inserted into the cavity in order to inject (perform procedure) the primer solution, column 13, lines 56-57, column 16, lines 17-18). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Lowe.  Herman discloses or suggests the claim limitations with the exception of the provision of a synthetic pathology model within the uterine cavity. Lowe discloses at paragraphs [0075-77] and [0205] a method comprising the steps of providing a synthetic model of a uterine cavity including a synthetic pathology model within the cavity, including fibroids or other pathological masses such as polyps within the uterus model, and thus in the cavity, where fibroids are blood-filled. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Herman by providing a synthetic pathology model within the cavity, as taught by Lowe, for the purpose of providing a more comprehensive simulation system and allowing a user to train in procedures performed on a uterine cavity having pathologies therein. With respect to claim 20, Lowe further discloses at paragraphs [0075-77] a step of performing a procedure on the simulated pathology.  

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest a device having each of the recited limitations.  While various anatomical training devices are known, including devices comprising simulated uterine structures configured for training in injection procedures, the specific configuration of structural elements as recited in claims 1 and 10 are not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  As a result, claims 1 and 10, and their respective dependent claims 2-9 and 11-16, contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
January 25, 2022